The opinion of the court was delivered by
Dill, J.
The decree appealed from is reversed, for the reasons set forth in the opinion in the case of John Vanderbilt against the same defendants. The charges in this bill are practically identical with those in the John Vanderbilt Case. The only difference between the bills is as to the relation of the complainant to the cause of action.
The complainant in this suit is the brother of John Vanderbilt, and one of the beneficiaries under the testatmentary trust described in the bill.
*928The complainant has a vested remainder, under his mother’s will, in his individual right, and a contingent interest in the event of the death of his brother, John, without lawful issue.
The false certificate in question is liable to affect the interest to be acquired by the complainant in the future by its use as evidence in some suit or proceeding by the infant. Therefore, a property right to be acquired in the future by the complainant is threatened.
Inasmuch as the complainant is not in possession of the property, and rights to be acquired rather than at present acquired are threatened, his only effectual remedy must at this time be by a bill in equity. Otherwise he might be without adequate relief.
The principle is well stated by the supreme court of Massachusetts, as follows:
“Whenever a deed or other instrument exists which may be vexatiously or injuriously used against a party after the evidence to impeach or invalidate it is lost, or which may throw a cloud or suspicion over his title or interest, and he cannot immediately protect or maintain his right by any course of proceeding at law, a court of equity will afford relief by directing the instrument to be delivered up and canceled, or by making any other decree which justice and the rights of the parties may require.” Martin v. Graves, 5 Allen (87 Mass.) 601, 602.
The decree sustaining the demurrer is reversed.
For affirmance—None.
For reversal—The Ci-iiee-Justice, Garrison, Fort, Hendrickson, Pitney, Swayze, Reed, Trenchard, Bogert, Vre-DENBURGH, VROOM, GREEN, GRAY, DlLL—14.